Citation Nr: 1139659	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with major depressive disorder from May 24, 2001.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with major depressive disorder from March 6, 2002.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with major depressive disorder from April 27, 2009.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESSES AT HEARINGS ON APPEAL

Veteran and J.M.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May to October 1943.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO).

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) prior to April 27, 2009 is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's posttraumatic stress disorder with major depressive disorder is manifested by flashbacks, nightmares, intrusive memories, sense of foreshortened future, hyperarousal, irritability, anger to the point of yelling, hostility, explosiveness, difficulty sleeping, avoidant behavior, anhedonia, social isolation and detachment, depressed and guilty mood, dysphoric, anxious, flat, blunt, and restricted affect, paranoid feelings, tearfulness, lability, anxiety attacks, poor appetite and weight loss, poor memory, concentration, and motivation, distractibility, relationship difficulties, hypervigilance, tense speech, dislike of crowds, racing thoughts, increased startle response, fatigue and low energy, feelings of worthlessness, hopelessness, and helplessness, controlling and demanding behavior, excessive worry, diminished interest or participation in previously enjoyable activities, daily use of psychiatric medications, and occasional rambling speech, crying spells, auditory/command hallucinations, and suicidal ideation.  GAF scores ranged from 62 to 31, with moderate to severe symptoms described as chronic. 

2.  Throughout the period on appeal, the Veteran's posttraumatic stress disorder with major depressive disorder has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 


CONCLUSIONS OF LAW

1.  Prior to April 27, 2009, the criteria for an initial evaluation of 70 percent, but no more, for posttraumatic stress disorder with major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an evaluation in excess of 70 percent for posttraumatic stress disorder with major depressive disorder subsequent to April 27, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 

5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for posttraumatic stress disorder (PTSD) was granted by a Board decision dated in January 2008.  The RO effectuated this decision, and assigned a 30 percent evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 24, 2001.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the evaluation for PTSD to 50 percent, effective March 6, 2002, and 70 percent, effective April 27, 2009.  

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's psychiatric disability in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Evidence of record also indicated that the Veteran received Social Security Disability benefits as a consequence of back injuries sustained in an automobile accident, but attempts to obtain these records were unsuccessful.  Correspondence from the Social Security Administration dated November 2007 revealed that these records were destroyed.  As there is no indication that the Social Security Administration has evidence relevant to the issues on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis
  
The Veteran contends that his PTSD is worse than initially rated and that he is entitled to a higher disability evaluation.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  

A 30 percent evaluation for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  In this regard, the clinical history of the Veteran's psychiatric symptoms, as well as the subsequent diagnosis of PTSD and treatment for the disability, has been reviewed. 

At a VA PTSD examination in February 2002, the Veteran reported subjective complaints of flashbacks two times per week, intrusive memories for half of each day, and nightmares two to three times per week.  In addition, the Veteran, by his own account, experienced hyperarousal symptoms, and was easily startled, irritated and angered to the point of yelling.  He reported difficulty sleeping, avoidant behavior, social isolation, and anhedonia, and he occasionally heard voices and had suicidal ideation.  Otherwise, the Veteran denied obsessions, compulsions, intrusive voices, thought broadcasting or insertion, ideas of reference, or delusions of grandeur.  It was noted that the Veteran took Xanax.  

The mental status examination found the Veteran to be cooperative with direct eye contact.  The Veteran's speech was of normal rhythm, rate, and tone.  His thought processes were goal-directed without any loosening of associations, tangentiality, or circumstantiality.  His cognition was described as being grossly intact and he was found to be competent to receive VA funds.  The Veteran described his mood as depressed and the examiner found his affect to be dysphoric and restricted.  The Veteran had suicidal ideation and plan in the past, but no intent.  The Veteran also had auditory and command hallucinations and paranoid feelings.  No evidence of psychomotor agitation or retardation, obsessions, compulsions, intrusive voices, thought broadcasting or insertion, ideas of reference, or delusions was found.  The GAF score was 39.  The diagnosis was chronic and severe PTSD, chronic and severe major depression, and psychosis not otherwise specified.

A VA mental health clinic report in March 2002 noted that the Veteran reported subjective complaints of persistent anxiety and guilt since service, disturbing nightmares, anxiety attacks, inability to concentrate, fragmented sleep, and flashbacks.  It was reported that the Veteran was unemployed and "on disability benefits" from VA and the Social Security Administration.  The Veteran reported being "happily" married for 55 years with four children.  He lived in close proximity to his children and volunteered at his church.
The mental status examination found the Veteran to be clean, well groomed, neatly dressed, and "exceptionally" color-coordinated.  He was friendly and cooperative, but the examiner noted the Veteran to be fidgety.  The Veteran had good eye contact.  His speech was normal volume but slightly fast.  The examiner described the Veteran's mood as guilty and his affect as anxious, teary-eyed, labile, and mood-concordant.  The Veteran's thought processes were circumstantial, logical, and goal-oriented.  The Veteran reported suicidal ideation in the past, as well as preoccupation with guilt.  The Veteran's insight, judgment, and reliability were described as good, and no evidence of delusions or hallucinations was found.  The Veteran's GAF score was 60.  The diagnosis was PTSD.  The GAF score was 47 in an August 2002 VA follow-up treatment note. 

The Veteran also received private treatment from C. H., M.D. in October 2002.  Dr. H. described the Veteran's PTSD as chronic and severe.  The GAF score was 31.  According to Dr. H., the Veteran was unemployable due to his medical problems, including PTSD.  

In April 2003, the Veteran presented to a VA mental health clinic for a follow-up appointment.  The Veteran was alert and oriented.  The Veteran's mood was fair and his affect was mildly anxious.  His thought processes were goal-directed and no evidence of psychosis or suicidal or homicidal ideation was found.  The Veteran's insight and judgment were fair.  The diagnosis was PTSD.  Follow-up VA treatment notes dated September 2004, April 2005, and March 2006 related similar symptoms and a GAF score of 45.

In May 2006, Dr. H. described the Veteran's PTSD as chronic and severe and a GAF score of 31 was assigned.  Dr. H. opined that the Veteran's PTSD was 50 percent disabling.

In March 2007, Dr. H. found that the Veteran's PTSD was manifested by severe depression, anger, and anxiety problems of social isolation.  The Veteran's emotional condition was also noted to continue to deteriorate "noticeably."  Dr. H. noted that the Veteran faithfully attended individual counseling sessions.  A GAF score 31 was assigned and Dr. H. described the Veteran's PTSD as chronic and severe.  Dr. H. also expressed the opinion that the Veteran's PTSD was 50 percent disabling. 

At a VA mental health clinic in July 2007, the Veteran reported nightmares twice monthly and nightly sleep of four to five hours.  The Veteran reported feeling shaky, anxious, and tearful when in-service memories resurfaced.  Although the Veteran reported that his mood declined and that he felt sadness over his physical limitations, he described having close relationships with his family.  The Veteran was alert and oriented on mental status examination.  He was labile and talkative, with rambling speech.  He denied homicidal or suicidal ideation, intent, or plan.  The GAF score assigned was 46.  

In May 2008, Dr. H. noted that the Veteran's job as a caregiver for his wife increased the Veteran's PTSD symptoms.  In this regard, Dr. H. indicated that the Veteran experienced increased anxiety over concern for his wife; depressed mood, which affected his motivation; irritability; anger; hostility; explosiveness, which negatively affected family relationships with his wife and children; weight loss; and a desire for social isolation.  Dr. H. expressed the opinion that the Veteran's PTSD got worse with age, particularly in the past three years.  The GAF score was 35.  The diagnosis was chronic, severe PTSD.  Dr. H. also expressed the opinion that the Veteran's PTSD was 50 percent or more disabling.

At a VA PTSD examination in May 2008, the Veteran reported subjective complaints of increased sleep disturbances; increased withdrawing from family or family activities, including avoidance of family members and gatherings; feelings of irritability, hopelessness, and helplessness; and increased hyperarousal symptoms, including controlling and demanding behavior since his last VA examination in February 2002.  The Veteran described his life as "miserable" and stated that he felt like a "failure."  According to the examiner, the Veteran's capacity for adjustment was tied to his wife's health and her recent back surgery "essentially doomed the veteran."  The examiner also noted that the Veteran's Xanax was increased to accommodate his worsening symptoms.  The Veteran was a retired millwright.  The Veteran retired many years ago and only "putters" around in his workshop, leaving projects unfinished and being fearful of machinery he used his whole life.  

The mental status examination found no impairment in the Veteran's thought process or communication.  His thought processes were linear, logical, and goal-directed.  He concentration, focus, and memory were found to be adequate and the Veteran was oriented to time, place, and person.  The Veteran's mood was depressed and his affect matched his mood with tearful expression, fretting over his wife, and straining to smile.  No overt behavioral abnormalities were found.  The Veteran was able to keep up with his hygiene, take instruction on how to do the laundry and make oatmeal and eggs, as well as do the grocery shopping.  The Veteran took his wife to medical appointments and to the mall.  He also visited his daughter weekly, but had to be forced to do so.  He was found competent to handle his own funds.  According to the examiner, the Veteran experienced moderate to severe PTSD.  Additional symptoms of depressed mood, anhedonia, amotivation, and feelings of worthlessness exacerbated his PTSD symptoms.  The GAF score assigned was 50 and the diagnosis was moderate to severe PTSD. 

At a VA mental health clinic in July 2008, the Veteran reported being depressed two to three days out of the week for half of the day.  He also reported being distractible, irritable with a temper, and more depressed since his wife's surgery.  He experienced weight loss, impaired concentration, and loss of appetite.  The mental status examination found the Veteran to be cooperative and sincere, but slightly anxious.  He had good hygiene and excellent grooming.  His speech was of regular rate and rhythm and his eye contact was excellent.  No evidence of hallucinations, delusions, suicidal or homicidal ideation, tangentiality, or circumstantiality was found.  The Veteran's insight and judgment were good.  The Veteran denied feeling depressed, but instead stated that he was "exhausted."  The GAF score was 58.  The diagnosis was PTSD, panic disorder without agoraphobia, and depression not otherwise specified.  The Veteran reported increased depression in September and December 2008 VA follow-up treatment notes, but the GAF score remained 58.

In November 2008, Dr. H. described the Veteran's PTSD as chronic and severe and expressed the opinion that the Veteran was 70 percent or more disabled by PTSD.  According to Dr. H., the Veteran's personal isolation and social impairment increased.  The Veteran was also noted to have difficulty keeping up with household chores.  The GAF score assigned was 39.  

The Veteran testified before a decision review officer in connection with the current claim in February 2009.  The Veteran reported symptoms of social isolation; loss of interest in previously enjoyable activities, to include home improvement, spending time with family, community involvement; and a dislike of driving.  

At a VA PTSD examination in April 2009, the Veteran reported subjective complaints of re-experiencing every other day; distressing dreams three times per week; flashbacks once per month; avoidant behavior; emotional numbing; sense of foreshortened future; social isolation and detachment; diminished interest in previously enjoyable activities, such as family gatherings, outings, woodworking; relationship difficulty with his family; impaired sleep and concentration; irritability; hypervigilance; and increased startle response.  He also reported daily symptoms of depression ranging on a scale of one to ten from a six or seven on good days to a ten most often, decreased concentration and motivation, poor appetite, weight loss, and ongoing fatigue.  In light of the foregoing, the examiner indicated that the Veteran's PTSD symptoms increased in frequency, duration, and severity since the last examination.  Moreover, the examiner noted that it was "evident" that his symptoms impacted his relationship with his wife, children, and friends.  It was also noted that the Veteran had been retired for several years as a cabinet maker after he sustained a back injury in a motor vehicle accident in 1971.  
 
The mental status examination found no evidence of impaired thought processes or communication, other than the Veteran's self-reported decreased concentration.  His thought process was linear and goal-oriented.  No evidence of delusions or perceptual disturbances was found.  The Veteran's appearance was normal and he was alert, oriented, and cooperative.  The Veteran's mood was depressed and his affect was flat.  His speech was normal and his memory and concentration were generally intact with some difficulties in daily functioning.  The Veteran's judgment and insight were also intact and he denied suicidal or homicidal ideation.  The Veteran also performed activities of daily living and was capable of doing basic cooking.  The Veteran was competent to manage his VA benefits.  The GAF score was 40.  The diagnosis was moderate to severe PTSD, major depression secondary to PTSD, and generalized anxiety disorder.     

In a May 2009 appointment with Dr. H., it was noted that the Veteran's personal isolation and social impairment was worse since the last examination.  The Veteran's appearance was neat, but his mood was depressed.  The Veteran was agitated and his speech was tense.  He had poor memory and blunt affect.  His judgment and insight was fair and the Veteran was capable of managing his money.  The GAF score assigned was 39.  Dr. H. expressed the opinion that the Veteran's disability rating for PTSD should be "increased to unemployability."  

At a VA PTSD examination in March 2010, the Veteran reported persistent re-experiencing three times per week; recurrent, distressing dreams two to three times per week; fearfulness of sleeping; irritability and anger outbursts one to two times per day; racing thoughts; difficulty concentrating; hypervigilance; feelings of detachment and isolation; weekly flashbacks; diminished interest or participation in significant activities, to include hobbies, going to the beach, spending time with family; restricted range of affect; increased arousal symptoms; dislike of crowds; and socially avoidant behavior with his wife, family, and friends.  The Veteran stated that he was "constantly jumpy" and avoided conversation "at all costs."  Although the Veteran described his relationship with his wife and children as "wonderful," he noted that he was yelling at his wife more often and had a significant decline in contact with his children over the past one to two years.  The Veteran also attended church weekly, but disliked being around people and regularly declined activities with his wife and/or community involvement.  The Veteran also reported daily symptoms of depressed mood and excessive worry, as well as occasional crying spells.  In light of the foregoing, the examiner indicated that the Veteran's PTSD symptoms increased in frequency, duration, and severity since the last examination.  The examiner also noted that the Veteran exhibited symptoms of depression and generalized anxiety disorder.  

The mental status examination found the Veteran to be alert to time, person, and place.  He appeared very engaged with the examiner and was cooperative.  His mood was depressed and his affect was flat.  No evidence of impairment in thought process or communication was found, aside from his self-reported decreased concentration.  The Veteran's thought processes were linear and goal-directed and no evidence of delusions was found.  The Veteran's speech was normal and his concentration appeared generally intact.  The Veteran denied current or past suicidal or homicidal ideation.  The Veteran was also able to perform activities of daily living and he was competent to manage his funds.  According to the examiner, the Veteran's PTSD did not "interact" with the Veteran's employment, in part because he had been retired for several years.  The GAF score was 40 and the diagnosis was chronic, severe PTSD, major depressive episode, secondary to PTSD, and generalized anxiety disorder.

At a VA mental health clinic in September 2010, the Veteran complained of depression three to four days per week for half of the day, interrupted sleep, distractibility, low energy, and poor appetite.  He also reported that his symptoms were worse because his wife was sick.  The mental status examination found the Veteran was cooperative and sincere, but slightly anxious.  He had good hygiene, excellent grooming, and excellent eye contact.  His speech was of regular rate and rhythm.  No evidence of hallucinations, delusions, suicidal or homicidal ideation, tangentiality, or circumstantiality was found.  The Veteran's insight and judgment were good.  The Veteran stated that he was "tired."  His affect was euthymic with congruent mood.  The GAF score was 62.  The diagnosis was PTSD, panic disorder without agoraphobia, and depression not otherwise specified versus mood disorder not otherwise specified, and insomnia, rule out sleep apnea.  

The Veteran testified at a hearing before the Board that he was prescribed several psychiatric medications.  He also reported symptoms of flashbacks and irritability, including instances in which he yelled at his wife.  The Veteran stated that he felt "helpless," and that he avoided social interactions, and anything that reminded him of the in-service stressful events.

Resolving all doubt in the Veteran's favor, an initial 70 percent evaluation, but no more, for PTSD with major depressive disorder is warranted for the entire period of time covered by the appeal prior to April 27, 2009.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an evaluation in excess of 70 percent for any period of time covered by the appeal.  

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD with major depressive disorder.  The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his nonservice-connected psychiatric symptoms, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record shows that the Veteran's PTSD with major depressive disorder is manifested by flashbacks; nightmares; intrusive memories; sense of foreshortened future; hyperarousal; irritability; anger to the point of yelling; hostility; explosiveness; difficulty sleeping; avoidant behavior; anhedonia; social isolation and detachment; depressed and guilty mood; dysphoric, anxious, flat, blunt, and restricted affect; paranoid feelings; tearfulness; lability; anxiety attacks; poor appetite and weight loss; poor memory; impaired concentration and motivation; distractibility; relationship difficulties; hypervigilance; tense speech; dislike of crowds; racing thoughts; increased startle response; fatigue and low energy; feelings of worthlessness, hopelessness, and helplessness; controlling and demanding behavior; excessive worry; diminished interest or participation in previously enjoyable activities; daily use of psychiatric medications; occasional rambling speech; crying spells; auditory/command hallucinations; and suicidal ideation.  

The assigned GAF scores ranged from 62 to 31 during the appeal period reflect mild to serious symptoms with some impairment in reality testing or communication or major impairments in several areas such as work, family relations, judgment, thinking or mood and are consistent in light of his symptoms with the initial 70 percent evaluation prior to April 27, 2009.  The overall level of disability prior to April 27, 2009, more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as chronic, as well as moderate to severe.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD with major depressive disorder.     

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 70 percent evaluation under Diagnostic Code 9411 are met for the entire period of time covered by the appeal prior to April 27, 2009.

The Veteran is not, however, entitled to an initial 100 percent evaluation for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Moreover, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

Although the Veteran was noted at times to have memory problems and poor concentration during the pendency of this claim, these symptoms alone are insufficient to warrant an initial 100 percent evaluation for any period of time covered by the appeal, particularly where, as here, memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's psychiatric disability picture is not so unusual or exceptional in nature as to render the assigned 70 percent rating inadequate.  The Veteran's service-connected PTSD, with major depressive disorder, is evaluated as a psychiatric disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Throughout the period on appeal, the Veteran's posttraumatic stress disorder with major depressive disorder is manifested by flashbacks, nightmares, intrusive memories, sense of foreshortened future, hyperarousal, irritability, anger to the point of yelling, hostility, explosiveness, difficulty sleeping, avoidant behavior, anhedonia, social isolation and detachment, depressed and guilty mood, dysphoric, anxious, flat, blunt, and restricted affect, paranoid feelings, tearfulness, lability, anxiety attacks, poor appetite and weight loss, poor memory, concentration, and motivation, distractibility, relationship difficulties, hypervigilance, tense speech, dislike of crowds, racing thoughts, increased startle response, fatigue and low energy, feelings of worthlessness, hopelessness, and helplessness, controlling and demanding behavior, excessive worry, diminished interest or participation in previously enjoyable activities, daily use of psychiatric medications, and occasional rambling speech, crying spells, auditory/command hallucinations, and suicidal ideation.  GAF scores ranged from 62 to 31, with moderate to severe symptoms described as chronic.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected psychiatric disorder are congruent with the disability picture represented by a 70 percent disability rating.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, with major depressive disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected psychiatric disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

In summary, an initial evaluation of 70 percent for PTSD, with major depressive disorder, is warranted prior to April 27, 2009 and thereafter.  However, a rating in excess of 70 percent for PTSD, with major depressive disorder, is not warranted at anytime during the appeal period.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD with major depressive disorder, there is no distinct period of time at which time a greater or lesser evaluation is warranted and therefore, there is no basis for staged ratings in this case.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  


ORDER

Prior to April 27, 2009, an initial evaluation of 70 percent, but no more, for PTSD with major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 70 percent for PTSD with major depressive disorder is denied.


REMAND

However, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  38 C.F.R. § 3.155(a) (2011); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

By the decision herein, the Board has granted an initial 70 percent evaluation for the Veteran's service-connected PTSD, with major depressive disorder, effective May 24, 2001.  A rating decision dated in August 2009, granted entitlement to TDIU effective April 27, 2009, based on a finding that this was the date of schedular entitlement.  The Board finds that the issue of entitlement to TDIU is part of the Veteran's claim for entitlement to an increased rating for his service-connected psychiatric disorder.  In light of the Board's decision granting an initial rating of 70 percent for this disorder, effective May 24, 2001, the RO must address whether TDIU is warranted prior to April 27, 2009.

Accordingly, this issue is remanded for the following actions:

The RO must readjudicate the issue of entitlement to TDIU prior to April 27, 2009, in light of the Board's decision herein granting an initial rating of 70 percent for the Veteran's service-connected PTSD, with major depressive disorder, effective May 24, 2001.  Thereafter, if this issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


